HOFFMAN, Judge:
The lower court has certified the instant case to this Court on a controlling question of law, see Appellate Court Jurisdiction Act, July 81,1970, P.L. 673, No. 223, art. V, § 501; 17 P.S. § 211.501(b): whether the Commonwealth has failed to bring appellant to trial within the period mandated by Rule 1100, Pa.R.Crim.P., 19 P.S. Appendix. We have resolved that issue today in favor of the appellants in Commonwealth v. Mancuso, 247 Pa.Super. 266, 372 A.2d 454 (filed March 31, 1977); see also Commonwealth v. Richey, 247 Pa.Super. 274, 372 A.2d 459 (filed March 31, 1977). The instant case arises out of the same litigation and involves identical facts. Based on our decision in Mancuso, therefore, we order the charges against appellant be dismissed with prejudice. Rule 1100(f).
VAN der VOORT, J., dissents.